Electronically Filed
                                                                   Supreme Court
                                                                   SCWC-29913
                                                                   27-JUL-2011
                                                                   07:46 AM
                                  NO. SCWC-29913



                 IN THE SUPREME COURT OF THE STATE OF HAWAI'I



              STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                         vs.


            JOSEPH B. CALARRUDA, Petitioner/Defendant-Appellant.




              CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                     (ICA NO. 29913; CR. NO. 06-1-2300)


             ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                   (By: Recktenwald, C.J., for the court1

                                                         )


                Petitioner/Defendant-Appellant Joseph B. Calarruda’s


application for writ of certiorari filed on June 22, 2011, is


hereby rejected.


                DATED:   Honolulu, Hawai'i, July 27, 2011.

Edward J.S.F. Smith                        FOR THE COURT:

on the application for

petitioner/defendant-                      /s/ Mark E. Recktenwald

appellant.

                                           Chief Justice





       1

            Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,

JJ.